Citation Nr: 1003594	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  06-00 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and representative


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which granted the Veteran's claim for service 
connection for PTSD and assigned a 10 percent initial 
evaluation, effective March 25, 2003.  In an August 2006 
Supplemental Statement of the Case (SSOC), the RO increased 
the Veteran's PTSD evaluation to 30 percent, effective March 
25, 2003.  

In a December 2008 decision, the Board denied an initial 
evaluation in excess of 30 percent for PTSD.  The Veteran 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (Court).  The parties submitted a Joint 
Motion for Remand (Joint Motion) in August 2009.  By order 
dated in August 2009, the Court granted the Joint Motion and 
remanded the matter for compliance with its instructions.

In a May 2007 statement in support of his claim, the Veteran 
raised a new claim of entitlement to an earlier effective 
date for service connection for PTSD.  As such, the June 2005 
rating decision is final as to the effective date assigned 
for service connection for PTSD.  38 U.S.C.A. § 7105 (West 
2002).  Moreover, the United States Court of Appeals for 
Veterans Claims (Court) has held that once a decision 
assigning an effective date has become final, as is the case 
here, a claimant may not properly file, and VA has no 
authority to adjudicate, a freestanding earlier effective 
date claim in an attempt to overcome the finality of an 
unappealed RO decision.  See Rudd v. Nicholson, 20 Vet. App. 
296, 299 (2006).  The Court reasoned that to allow such 
claims would vitiate the rule of finality.  Id.  Based on the 
record before the Board, this matter is not inextricably 
intertwined with the issue on appeal, nor has it been 
developed for appellate consideration.  It is referred to the 
RO for appropriate action.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Joint Motion states that the Board provided an inadequate 
statement of reasons and bases to explain why the Veteran's 
symptoms did not warrant an initial evaluation in excess of 
30 percent.  

The Board observes that the Veteran has submitted additional 
relevant medical evidence since the Board last reviewed his 
claim in December 2008.  None of this evidence was previously 
considered by the RO.  With the exception of a December 2009 
private medical opinion, there has been no waiver of RO 
consideration of the additional evidence.  

VA treatment records dated from 2007 to January 2009 do not 
specifically address the Veteran's employability.  They 
provide Global Assessment of Functioning (GAF) scores of 48 
in June 2007, and 55 in April, June and July 2008.  A July 
2007 VA treatment note relates that the Veteran was retired 
and involved in many activities, including helping to raise 
his 4 grandchildren.  A January 7, 2009, treatment note 
relates that the Veteran was oriented to time, place and 
person.  Psychomotor activity was within normal limits, 
thought processes were goal oriented and there was no 
derailment, loose or clanging associations, thought blocking 
or neologisms.  He had no signs of delusional or frankly 
paranoid belief symptoms.

In a January 2009 letter, a VA Readjustment Counseling 
Therapist noted that she had treated the Veteran from 2005 to 
2008.  She reviewed his symptoms and stated that it was more 
likely than not that he was unemployable.

A December 2009 private psychiatric report provides a 
pertinent Axis I diagnosis of PTSD, chronic with delayed 
onset.  The Axis V GAF score was 30.  The private 
psychiatrist noted that the Veteran had severe PTSD that had 
been completely disabling to him for an extended period of 
time, becoming profoundly disabling by 2005 to the point that 
the Veteran was no longer able to work.   

The Board finds that the foregoing medical evidence raises a 
claim of entitlement to a total rating for compensation 
purposes based on individual unemployability (TDIU) due to 
the service-connected PTSD.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  The Board additionally observes that the Veteran 
has not been provided a VA Compensation & Pension examination 
since July 2006.  Thus, the Board finds that another VA 
psychiatric examination to determine the nature and current 
level of severity of the Veteran's service-connected PTSD 
would be useful in adjudicating the appeal.  In this regard, 
the Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA) requires, among other things, that VA assist a 
claimant in providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated 
subsequent to January 7, 2009.  

2.  Schedule the Veteran for an 
examination by an appropriate VA examiner 
to determine the nature and current level 
of severity of the Veteran's service-
connected PTSD.  The claims file must be 
made available to the examiner.  The 
examiner must opine as to whether the 
service-connected PTSD renders the 
Veteran unemployable.  In addressing the 
nature and current level of severity of 
the Veteran's PTSD, the examiner is 
specifically asked to consider and 
reconcile the reported clinical 
examination findings with the January 
2009 letter from the Veteran's previous 
VA Readjustment Counseling Therapist, and 
the December 2009 private psychiatric 
report, described above.  A complete 
rationale for all opinions expressed must 
be provided.  

3.  Then, readjudicate the Veteran's 
claim for an initial evaluation in excess 
of 30 percent for PTSD, and entitlement 
to TDIU.  If any benefit sought on appeal 
remains denied, provide the Veteran with 
an SSOC, to include the TDIU issue, as 
appropriate.  The SSOC should contain 
notice of all relevant actions taken on 
the claim(s), to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue(s).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


